Citation Nr: 0427356	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating, from 
February 18, 1998, and to a rating in excess of 10 percent, 
from July 5, 2002, for post-traumatic myositis of the left 
gastrocnemius muscle, on appeal from an original grant of 
service connection.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that rating decision, the RO denied entitlement to 
service connection for PTSD and granted service connection 
for post-traumatic myositis of the left gastrocnemius muscle, 
with an initial rating of zero percent, effective from 
February 18, 1998.  The veteran perfected an appeal of the 
denial of service connection and the initial rating assigned 
for the left leg disability.  Subsequent to the initiation of 
his appeal, his claims file was transferred to the RO in San 
Juan, the Commonwealth of Puerto Rico, because the veteran 
currently resides in that jurisdiction.

In a September 2002 rating decision, the San Juan RO assigned 
the current rating of 10 percent for the service-connected 
left leg disability, effective from July 5, 2002.  The 
veteran has not indicated that this action by the RO 
satisfied his appeal of the initial rating assigned in 
December 1998.  Therefore, his claim for higher ratings for 
this disability remains on appeal.

In June 2003, the veteran testified at a Travel Board hearing 
that was chaired by the undersigned Acting Veterans Law Judge 
at the San Juan RO.  A transcript of that hearing is of 
record.

In his Substantive Appeal, received at the RO in June 1999, 
the veteran stated that, because of his service-connected 
disabilities, he was unable to perform his job duties and 
responsibilities.  It is unclear if, by this statement, the 
veteran intended to file a claim for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities.  This 
matter is referred back to the agency of original 
jurisdiction for any appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran, who according to the record relocated to Puerto 
Rico from Brooklyn, New York, in May 2002, claims to have 
received treatment for PTSD, between early 1998 and April 
2002 at "Fort Hamilton Clinic" in Brooklyn, New York, which 
he referred to at the June 2003 Travel Board hearing as a VA 
medical facility.  It appears that Fort Hamilton Clinic is 
actually an Army facility that is located in that area.  It 
is unclear if the veteran also received mental health 
treatment from a VA medical facility in Brooklyn during the 
mentioned timeframe, and in this regard the Board notes that 
the VA outpatient medical records in the file, which are only 
dated from March 1999 to April 2002, do not include any 
mental health records.  Review of the file also fails to show 
an attempt by the agency of original jurisdiction to secure 
the Fort Hamilton Clinic medical records, which the veteran 
asserts would reveal a diagnosis of and treatment for PTSD.  
Accordingly, this case needs to be remanded at this time to 
secure these particular medical records, as well as any VA 
medical records reflecting mental health treatment in 
Brooklyn, New York, between February 1998 and April 2002.

The record shows that the RO asked the veteran to describe 
the specific stressors to which he attributed his PTSD 
symptoms, and assisted him in this regard by sending him a 
PTSD stressor questionnaire.  While he did fill out and 
returned to the RO, in November 1998, the stressor 
questionnaire, he did not provide specific information as to 
dates, times, events, or the individuals involved.  In order 
for VA to be able to conduct a search of service department 
records to verify the claimed stressors, the veteran needs to 
provide detailed information so that the proper records can 
be located.  With that in mind, the agency of original 
jurisdiction should again ask the veteran to provide detailed 
information regarding his claimed in-service stressors.

The veteran has not yet been provided a VA psychiatric 
examination in order to determine whether he has PTSD as the 
result of a claimed in-service stressful event.  If the 
above-requested development is successful in establishing a 
verified stressor(s), the RO should provide him a VA 
psychiatric examination to obtain that data.

The veteran was provided VA medical examinations in October 
1998 and July 2002, both of which documented the severity of 
the service-connected myositis of the left gastrocnemius 
muscle.  At the June 2003 Travel Board hearing, he reported 
an increase in severity of that disability since the most 
recent examination.  He is, therefore, entitled to a current 
examination to document the functional limitations resulting 
from his service-connected left leg disability.

Accordingly, the case is remanded to the RO, via the AMC, for 
the following:

1.  The RO/AMC should take steps to 
secure copies of any records reflecting 
mental health treatment received by the 
veteran at the Fort Hamilton Clinic in 
Brooklyn, New York, between February 1998 
and April 2002.  If the RO/AMC is not 
able to obtain these records, the claims 
file should be documented to that effect 
and the veteran so notified.

2.  The RO/AMC should ask the veteran to 
clarify if, in addition to the mental 
health treatment received at the Fort 
Hamilton Clinic in Brooklyn, New York, 
between 1998 and 2002, he received mental 
health treatment from any VA medical 
facility or private mental health 
provider during that same timeframe, and 
to identify any such medical facilities.  
The RO/AMC should thereafter take 
appropriate action to secure those 
records.  If, for any reason, the RO/AMC 
is not able to secure them, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO/AMC should ask the veteran to 
provide any additional evidence pertinent 
to his claims on appeal that is not yet 
of record, and/or to identify any 
evidence that is not in his possession 
but is pertinent to his appeal, to 
include any records reflecting VA medical 
treatment received in Puerto Rico between 
May 2002 and the present time.  The 
RO/AMC should obtain copies of any 
records that are identified by the 
veteran and make them part of his claims 
file.  If the RO/AMC is not able to 
obtain any identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

4.  After all the above development has 
been undertaken and documented in the 
file, the RO/AMC should schedule the 
veteran for a VA medical examination in 
order to determine the current severity 
of his service-connected post-traumatic 
myositis of the left gastrocnemius 
muscle.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examination report should include the 
examiner's opinion as to the current 
degree of functional impairment that this 
disability causes in the veteran.

5.  The RO/AMC should remind the veteran 
that in order to obtain verification of 
his claimed in-service stressor(s), he 
must provide detailed information 
regarding the dates, times, locations, 
and names of individuals involved in the 
claimed events.  The veteran should be 
invited to do so in a written, legible 
statement.  

6.  If the veteran provides sufficient 
information to conduct a search of 
service department records, the RO/AMC 
should request verification of his 
claimed stressor(s) from the appropriate 
source(s).

7.  If the above-requested development 
results in verification of an in-service 
stressor, the RO/AMC should schedule the 
veteran for a VA psychiatric examination 
in order to determine whether he has PTSD 
as a result of the verified stressor(s).  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should provide a diagnosis 
for any pathology found, based on the 
results of the examination.  
Specifically, the examiner should 
determine whether the veteran's 
psychiatric symptoms meet the criteria 
for a diagnosis of PTSD.  In doing so, 
the examiner should provide an opinion as 
to whether the verified in-service 
stressor is sufficient to support a 
diagnosis of PTSD, and whether the 
veteran has PTSD as a result of the 
verified stressor.

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO/AMC should re-adjudicate the issues on 
appeal.  In re-adjudicating the appeal of 
the ratings assigned for the left leg 
disability, the RO should consider (a) 
the assignment of staged ratings and (b) 
the potential applicability of an extra-
schedular rating, due to the veteran's 
contention that the left leg disability 
renders him totally disabled.  If either 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the two matters that the Board has 
remanded to the RO via the AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Robinson Acosta
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

